UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7271


TYRONE HURT,

                  Plaintiff - Appellant,

          v.

UNITED STATES MARSHAL SERVICE; UNKNOWN AGENT; U.S. DISTRICT
COURT FOR THE D.C.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00624-LMB-TCB)


Submitted:     February 20, 2009            Decided:   March 10, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Tyrone Hurt appeals the district court’s order denying

relief on his Bivens complaint. *             We have reviewed the record and

find        no   reversible     error.   Accordingly,       we     affirm    for    the

reasons stated by the district court.                  Hurt v. United States

Marshal          Serv.,   No.   1:08-cv-00624-LMB-TCB       (E.D.    Va.    June    24,

2008).           We dispense with oral argument because the facts and

legal       contentions     are   adequately    presented     in    the     materials

before       the    court   and   argument    would   not    aid    the    decisional

process.

                                                                             AFFIRMED




        *
      Bivens v. Six Unknown Named                Agents      of    Fed.    Bureau    of
Narcotics, 403 U.S. 388 (1971).



                                          2